UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4890


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS DEQUINCY CROFT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cr-01090-JMC-1)


Submitted:   June 27, 2013                 Decided:   July 16, 2013


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Dequincy Croft appeals the 188-month sentence

imposed following his guilty plea to distribution of cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2006),

and being a felon in possession of a firearm and aiding and

abetting,     in    violation     of     18       U.S.C.    §§    922(g),       924(a)(2),

924(e), 2 (2006).          Counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether Croft’s

sentence is procedurally reasonable.                      Croft has filed a pro se

supplemental       brief   moving      this       court    to    hold    his    appeal      in

abeyance    pending    the      Supreme       Court’s      decision      in    Alleyne     v.

United States, No. 11-9335.               Finding no error, we deny Croft’s

motion and affirm the district court’s judgment.

            This     court      reviews       a    sentence      for    reasonableness,

applying    an     abuse   of    discretion         standard.           Gall    v.    United

States, 552 U.S. 38, 46 (2007).                   We first review for significant

procedural error, and if the sentence is free from such error,

we   then   consider       substantive            reasonableness.             Id.    at    51.

Procedural error includes improperly calculating the Guidelines

range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, and failing to

adequately explain the selected sentence.                         Id.     To adequately

explain     the     sentence,      the        district      court       must        make   an

                                              2
“individualized assessment,” by applying the relevant § 3553(a)

factors to the case’s specific circumstances.                    United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                      The individualized

assessment need not be elaborate or lengthy, but it must be

adequate    to    allow     meaningful     appellate     review.     Id.   at    330.

Substantive       reasonableness      is     determined     by    considering    the

totality of the circumstances, and if the sentence is within the

Guidelines       range,      this    court      applies     a     presumption      of

reasonableness.          United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).

            Our review of the record leads us to conclude that the

district    court    did     not    commit     procedural    error    in   imposing

Croft’s     sentence.         The    court      properly    calculated     Croft’s

Guidelines range, treated the range as advisory, considered the

§   3553(a)      factors,     and   provided     an    adequate     individualized

assessment.         We    further    conclude     that     Croft’s    sentence    is

substantively reasonable, as he presents no evidence to rebut

the presumption of reasonableness.               We therefore affirm Croft’s

sentence.

            In his pro se brief, Croft challenges the increase of

his mandatory minimum sentence based on his status as an armed

career criminal, which itself was based on the district court’s

finding of Croft’s prior convictions by a preponderance of the

evidence.     Croft therefore moved this court to hold his appeal

                                           3
in abeyance pending the Supreme Court’s decision in Alleyne.

The Supreme Court has now issued its opinion, holding that any

fact other than a prior conviction that increases a defendant’s

mandatory minimum sentence must be submitted to a jury and found

beyond a reasonable doubt.               Alleyne v. United States, No. 11-

9335, 2013 WL 2922116, at *7 (June 17, 2013).                    In light of the

Supreme Court’s decision in Alleyne, we deny Croft’s motion as

moot.      Moreover, because Alleyne did not disturb Almendarez-

Torres v. United States, 523 U.S. 224 (1998), which authorizes a

district    court    to     apply   an   enhanced   sentence     based     upon   its

finding of applicable prior convictions, Croft’s challenge must

fail.   Alleyne, 2013 WL 29922116 at *9 n.1.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

The   district      court     properly     conducted     the    plea   hearing    in

accordance    with     Federal      Rule    of   Criminal      Procedure    11    and

ensured    that     Croft’s     plea     was   knowing    and    voluntary.       We

therefore deny Croft’s motion to hold his appeal in abeyance,

and affirm his conviction and sentence.                   This court requires

that counsel inform Croft, in writing, of his right to petition

the Supreme Court of the United States for further review.                        If

Croft requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

                                           4
motion must state that a copy thereof was served on Croft.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5